United States Court of Appeals
                         For the First Circuit


No. 11-2237

                         MUHAMMAD SALEEM SHEIKH,

                               Petitioner,

                                   v.

      ERIC H. HOLDER, JR., United States Attorney General,

                               Respondent.


                              ERRATA SHEET

     The opinion of this Court issued on October 10, 2012 is
amended as follows:

     Page   2,   footnote 1: "Sheik's" is corrected to "Sheikh's".
     Page   3,   line 1: "Sheik" is corrected to "Sheikh".
     Page   3,   line 2: "Sheik" is corrected to "Sheikh".
     Page   3,   line 4: "Sheik" is corrected to "Sheikh".
     Page   4,   line 23: "F. 3d" is corrected to "F.3d".